Maurice Wahl, J.
This is an application for judicial approbation for a change of name pursuant to section 60 et seq. of the Civil Eights Law. The petitioner, Eobert Paul Jama, seeks to call himself Eobert von Jama and alleges that somewhere, sometime, in the past his deceased father told him that the family name was originally von Jama but that the von part had been dropped and the name Jama alone was used.
The petitioner, an American-born citizen employed by the City of New York, is 23 years of age and asserts in his petition that he wants a German genealogy and to be accepted as such “ rather than as a person of Slavic genealogy ”; further, that all his friends and acquaintances are of Germanic stock, and because the name Jama does not reflect his Germanic origin, so he says, he seeks to germanize his patronymic.
It is unnecessary to reflect upon the Slavs, for historically they are an heroic, industrious and friendly people and have contributed a great deal to the growth of this country. Likewise, until recently the Germanic race had the same qualities. The moral guilt of the Germanic peoples in adopting the philosophies of a monstrosity and his cohorts has not yet been fully eradicated or been forgotten. Millions of slaughtered human beings of all races, creeds, ethnic and religious groups are a sacred monument to this black period in world history. It may not be amiss here to refer to the review in the New York Times book review section of June 12, 1966, wherein a commentary was made on the “Memoirs of Adenauer” by C. L. Sulzberger: *10‘ ‘ Bismarck, who was in many ways a genius, brought out in the confused Teutonic nature everything that was inherently bad. Adenauer, who is certainly not a genius, brought out what was inherently good. When the Germans were rightly regarded as abominable butchers and were sulking amid the wreckage of their savagery and the evil of their terrible complexes, Adenauer gave them back self-respect. Such was no mean achievement. ’ ’
The court does not intend by these observations to condemn an entire nation nor its people but cannot reconcile petitioner’s desire to affiliate himself with such close affinity with the von. His deceased father did not see fit to make any such change. If a man is going to be an American at all, he should be so without any qualifying adjectives. True Americanism is opposed unhesitantingly to any political divisions resting on race, religion or pigmentation of skin. It frowns upon any attempt to divide our people according to origin or extraction.
The principles of loyalty and devotion to our country that actuated the Patrick Henrys, the Washingtons, the Lincolns, the Roosevelts, the Jeffersons, and, unforgettably, a myriad of others, should be as a scintillating and sparkling beacon to our youth. An American should measure himself by the American standard, and paraphrasing the bold Romans of old, proudly proclaim himself Oivis Americanus Sum.
“ Von ” as defined in Webster’s New World Dictionary is a prefix occurring in many German and Austrian names, especially of the nobility. The court cannot think of a greater nobility than being an American. This concept Avas uppermost in the minds of our founding fathers.
Clause 8 of section 9 of article I of the United States Constitution prohibits the grant of any title of nobility by the United States. This is the law of the land and declaratory of our public policy. This court cannot lend itself to any approval of any such application as that at bar. It would be presumptuous if not unlawful for this court to take a position or do an act contrary to the spirit and intent, if not the letter, of our Federal Constitution. The court is not persuaded that no ulterior motion is lurking in the background for the petitioner to disavow his parental heritage and attempt to becloud his Americanism. Reflection should indicate to the applicant that his reasons for a change are puerile, if not pathetic.
The application is in all respects denied.